Case 5:19-cv-00055-TKW-MJF Document 88 Filed 05/27/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF FLORIDA
PANAMA CITY DIVISION

 

RESTORE ROBOTICS LLC,

RESTORE ROBOTICS REPAIRS LLC,

and CLIF PARKER ROBOTICS LLC,

Plaintiffs,

INTUITIVE SURGICAL, INC.,

Defendant.

 

INTUITIVE SURGICAL, INC.
Counter Plaintiffs
V.

RESTORE ROBOTICS LLC and

RESTORE ROBOTICS REPAIRS LLC,

Counterclaim Defendants.

 

 

Civil Case No. 5:19-cv-55-TK W-MJF

MEDIATION REPORT

The undersigned reports to the Court that the parties mediated this case on May 25,
2021. A settlement was not reached but the mediation was adjourned. An impasse is not

declared.

pr

DATED this ol ] _ day of May, 2021.

Copies furnished:
Counsel of Record

(WM VM

DOMINIC M. C LLO
Messer Caparello, P.A.
Post Office Box 15579
Tallahassee, Florida 32308
(Mediator)
